DETAILED ACTION
This action is responsive to the communications filed on 6/29/2020.
Currently, claims 15-28 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2019/0165913: hereinafter “He”).

With regards to claim 15, He teaches a user equipment (UE) (figs. 3-9: the terminal device of He is mapped to the claimed UE), comprising: 
	a selecting unit (figs. 3-9: specifically figures 7 and/or 9 (which are directed to the terminal device), where the terminal device selects the orthogonal cover codes that are indicated by the network device (e.g. a base station) as shown by at least figure 5 steps 501-503, also see at least [0041-0042].  The selecting unit within the UE is mapped to the processor 702 and/or 901.  Note that the implements of He in which the UE transmits multiple layers (e.g. two or four layers) are being used in this rejection “use a different OCC at each of the first layer to the fourth layer”) configured to select spreading sequences for a plurality of symbols of data to be transmitted in a set of spreading sequences, respectively, wherein spreading sequences selected for at least two symbols are different (figs. 3-9: the selecting unit was previously addressed.  The DMRS symbols (and/or payload symbols) of the layers are respectively spread using the at least two selected OCCs within the set of OCCs.  For example, when frequency-domain comb is implemented (for a single UE as shown by figures 3+4) the two different data DMRSs (data demodulation reference symbols) for two different layers are respectively spread using different OCCs (at different time and frequency positions). Although frequency-domain combining is not the only embodiment that reads upon the instant claim limitations, see [0078] [Wingdings font/0xE0] “For multiplexing UEs using two layers, it needs to be ensured that DMRSs that can be allocated to the multiplexing UEs use different OCCs at the first layer and the second layer. Such combinations include [000, 001], [000, 010], [010, 011], . . . , and the like” (which doesn’t require the frequency-domain combing)); 
	a spreading unit (figs. 3-9, at least the processor 702 and/or 901 is mapped to the claimed spreading unit) configured to spread the data by using the selected spreading sequences (figs. 3-9: the spreading unit was previously addressed.  Applying the selected at least two OCCs to the symbols of the respective layers within a ; and 
	a transmitting unit (figs. 3-9: at least sending unit 703 and/or transmitter 904 is mapped to the clamed transmitting unit, which and indicated by figures 3+5 (and 7 and/or 9) transmits the spread ‘data’ (the spread data being previously addressed) to the network device (e.g. base station)) configured to transmit the spread data (previously addressed).

With regards to claim 25, He teaches the limitations of claim 15.
	He further teaches wherein the user equipment (previously addressed) further comprising: 
	a receiving unit (figs. 3-9: receiving unit 701 and/or receiver 903 is mapped to the claimed “receiving unit”) configured to receive the set of spreading sequences transmitted by a base station through high layer signaling (figs. 3-9: see [0026-0027], [0042-0043], and [0127-0131] with regards to the transmission of the DMRS mapping/relationship set / parameters via RRC signaling (which is a type of higher layer signaling) from the network device to the terminal device.  Where figure 5 steps 501-505 establish additional context for the cited paragraphs).



Claim 20 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gaal et al. (US 2012/0263124: hereinafter “Gaal”).

With regards to claim 20, Gaal teaches a base station (figs. 2-8: eNodeB 110 is mapped to the claimed “base station”), comprising: 
	a receiving unit (figs. 2-8: at least the receiver group 123a to 1232t and/or processor 1236 of figure 2 (or 432a-432t and/or 436) of the eNodeB is mapped to the claimed receiving unit) configured to receive spread data transmitted by a user equipment (figs. 2-8: the UE is mapped to UE 120 of figs. 2-8, where the UE is allocated two different OCCs (implemented in different slots of the same uplink subframe (see at least fig. 6 [0017+0018+0118])) which respectively spread different data symbol groups (in the two different slots of the same uplink subframe).  The two different spread data sets/groups are then transmitted by the UE over the channel, which are then received by the receiver of the eNB), wherein at least two spread symbols of the data are obtained by spreading with different spreading sequences (previously addressed or readily apparent), and the spreading sequences are selected from a set of spreading sequences (at least Table 5.4.2A-1 shows that the OCCs are part of a set of OCCs as well as the selection of the particular OCCs, also see [0025-0028] and [0087] which addresses various aspects of the selection of the OCCs for the UE.  The rest of the limitations were previously addressed or are readily apparent); and 
	a de-spreading unit (figs. 2-8: [0122] [Wingdings font/0xE0] “The eNodeB 110 is also configured to include a means for despreading. In one aspect, the dispreading means may be the ”.  Also see [0010], [0014], [0018], and [0022] which address despreading the PUCCH data (received and processed by the eNB) according to the first and second OCCs.  The rest of the limitations were previously addressed or are readily apparent) configured to de-spread the data according to the spreading sequences in the set of spreading sequences (these limitations were previously addressed or are readily apparent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0165913: hereinafter “He”) as applied to claim 15 above.

With regards to claim 16, He teaches the limitations of claim 15.
	He is silent to disclosing “wherein: the selecting unit randomly selects spreading sequences for the plurality of symbols of the data to be transmitted in the set of spreading sequences, respectively” (emphasis added).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection unit of He (within the .
Allowable Subject Matter
Claims 17-19, 21-24, and 26-28 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        2/13/2021